DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1, 2, 5, and 6 in the reply filed on December 16, 2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP 2015160753 machine translation).  Suzuki teaches a glass manufacturing apparatus comprising a dissolving vessel configured to dissolve a glass raw material to produce a molten glass, a forming vessel configured to form the molten glass into a predetermined shape, and a glass supply tube configured to convey the molten glass  by dashed line right above tube 400 in figure 6a.  Suzuki further teaches the glass supply tube comprises an electrode portion (50) arrange in the first part (the top half in figure 6, [0025]).  Suzuki teaches a temperature difference setting portion comprising a cooling tube 502 that surrounds the periphery of the electrode 50 and extension 51 ([0029]).  Suzuki teaches the top portion of the cooling tube 502 has a smaller resistance value than a bottom portion of the cooling tube 502, which causes a temperature difference between the first part and the second part, due to the redirected current flow within the electrode ([0029], figures 6 & 7), wherein the temperature of the second part is lower than a temperature of the first part (bottom of [0029]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2015160753 machine translation) as applied to claims 1 and 5 above, and further in view of De Angelis et al. (2014/0013806).  Suzuki teaches the temperature difference setting portion comprises a cooling device, such as a cooling tube ([0029]), wherein the top portion of the cooling tube is made differently from the bottom portion of the cooling tube ([0037]) but doesn’t specify two cooling devices. De Angelis teaches a glass supply tube configured to convey the molten glass from the dissolving vessel to the forming vessel (figures 1-2, [0030]), wherein the glass supply tube comprises a tube body (figure 2A) and a flange portion (48) arranged in an outer circumferential portion of the tube body (figures 2-9, [0040]).  De Angelis also teaches the flange portion has a first part comprising an electrode 56 and a second part 48 ([0043], [0045]).  De Angelis further teaches a temperature setting portion comprising a cooling device located in the first part of the flange, wherein the cooling device provides cooling to the buss bar connection to the electrode at temperatures below those at which it will rapidly oxidize or melt ([0054]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the additional cooling device at the extension portion of the first part of the flange of Suzuki to protect the electrical connection to the electrode from oxidation, as taught by De Angelis. In modifying Suzuki with the cooling device of De Angelis, the two cooling devices could be configured to provide a desired temperature profile, such as a hotter first part.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2015160753 machine translation) as applied to claims 1 and 5 above, and Kim et al. (2006/0122450). Suzuki teaches the temperature difference setting portion comprises a cooling device, such as a cooling tube ([0029]), wherein the top portion of the cooling tube is made differently from the bottom portion of the cooling tube ([0037]) but doesn’t specify two cooling devices.  Kim teaches a melting apparatus for glass comprising an upper portion and a lower portion, wherein it can be seen the bottom portion is in contact with the molten glass. Kim teaches providing for separate cooling devices for each of the upper and lower portion ([0028], figure 1).  Although the embodiment taught by Kim is not a supply pipe for molten glass comprising a flange having an electrode, it teaches the option to employ two different cooling devices, one for the upper portion and one for the lower portion, to provide cooling to the different areas of the melter. One skilled in the art would expect different cooling to be employed to the two portions since only the lower portion is in contact with the molten glass and the upper portion is in contact with the gas atmosphere above the molten glass.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed two separate cooling devices, such as a first cooling device and a second cooling device, as an alternative arrangement to the two different materials for the cooling tube of Suzuki, as it would predictably provide for successful control of the second part to be at a lower temperature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.